Citation Nr: 0108866	
Decision Date: 03/26/01    Archive Date: 04/03/01

DOCKET NO.  00-10 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Whether new and material evidence has been presented or 
secured sufficient to reopen a claim of entitlement to 
service connection for dengue fever and residuals of dengue 
fever to include a bilateral eye disorder with history of 
cataract removal. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel



INTRODUCTION

The veteran had active service from September 1942 until 
October 1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of December 1999, 
from the Salt Lake City, Utah, regional office (RO) of the 
Department of Veterans Affairs (VA) which denied entitlement 
to service connection for dengue fever and for an eye 
disorder, to include history of cataract removal, claimed as 
a residual of dengue fever.  

Although the RO certified two issues on appeal, entitlement 
to service connection for dengue fever and for an eye 
disorder, to include cataract removal, the Board notes that 
the appellant claims his bilateral eye disorder is a residual 
of dengue fever.  Given the prior final denial, the medical 
evidence of record and the appellant's contentions, the Board 
has therefore recharacterized the issue as whether new and 
material evidence has been presented or secured sufficient to 
reopen a claim of entitlement to service connection for 
dengue fever and residuals of dengue fever to include a 
bilateral eye disorder with cataract removal. 


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
dengue fever and loss of eyesight with current aphakia of the 
left eye in June 1987, and that decision became final in the 
absence of an appeal.

2.  The RO denied entitlement to service connection for 
dengue fever and for an eye disorder secondary to dengue 
fever in August 1990, and that decision became final in the 
absence of an appeal.

3.  The additional evidence added to the record since the 
August 1990 RO rating decision, is cumulative and 
repetitious; does not bear directly and substantially upon 
the specific matter under consideration; and by itself or in 
connection with evidence previously assembled is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The RO's decision in August 1990 denying entitlement to 
service connection for dengue fever and an eye disorder 
secondary to dengue fever is final.  38 U.S.C.A. § 7105 (West 
1991).

2.  No new and material evidence has been presented to 
warrant reopening the claim of entitlement to service 
connection for dengue fever and residuals of dengue fever to 
include an eye disorder.  38 U.S.C.A. § 5108 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran filed a claim in October 1986 seeking service 
connection for several disabilities to include loss of 
eyesight due to coral burn and dengue fever.  The veteran was 
notified by an October 1986 letter of the type of evidence he 
needed to submit to support his claim.  In November 1986, the 
veteran was notified that available records did not show that 
he received treatment for this condition during service nor 
was it recorded in the report of his examination at the time 
of his discharge.  He was advised as to the best type of 
evidence to submit.  

Service medical records are negative with respect to loss of 
eyesight or dengue fever.  The separation physical 
examination report in October 1945 reveals 20/20 vision 
bilaterally, uncorrected.  The report shows the size of the 
pupils was equal, the shape was round, and eyes were reactive 
to light and accommodation.  Under history of illness or 
injury, usual childhood diseases was the only response 
listed.   

A certified lay statement was received in February 1987 from 
P.H.B. who served with the veteran on several occasions 
during service.  He recalled that while in the islands of 
Appamama both he and the veteran were in the hospital with 
"Dingy Fever".  Later in service, when they met in the 
Marshall Islands and then in El Centro, California, the 
veteran was having eye problems and wore dark glasses.  

Another certified lay statement was received in February 1987 
from A.F.F. who wrote that during the period of the Marianas 
(Guam-Saipan) campaign, the veteran encountered considerable 
health problems.  His main problem was dengue fever.  

A private ophthalmologist, Kevin H. Charlton, M.D. wrote in 
December 1986 at the veteran's request to document his 
ophthalmic disability, summarize his medical condition, and 
provide an opinion regarding its etiology.  Dr. Charlton 
first saw the veteran in 1984 with complaints of worsening 
vision in the left eye for approximately two months prior to 
the examination.  The veteran had provided a history of 
contracting dengue fever while serving in the Army in the 
South Pacific during World War II.  Following this fever, the 
veteran reported having distorted vision in each eye which 
got somewhat better, but the vision in each eye was always 
slightly distorted after the fever.

In May 1984, an extracapsular cataract extraction with 
posterior chamber intraocular lens implant was performed on 
the veteran's left eye.  In October 1984, a posterior 
capsulotomy was performed by laser.  During routine 
examinations in December 1984 and in August 1985, a visual 
acuity was obtained in the right eye of 20/30+ and in the 
left eye of 20/30 best corrected.

In September 1986, the veteran had complaints of diminished 
vision in his right eye and was referred to Dr. Greg Brinton 
for evaluation and treatment of posterior uveitis and 
abnormal retina of the right eye.  In November 1986, the 
veteran underwent a vitrectomy and membrane peeling of his 
right eye.  


Dr. Charlton wrote:

In reviewing your ophthalmic history the Dengue 
fever you acquired in the South Pacific is 
associated with iritis, uveitis, and 
photophobia.  Since you date your visual 
difficulties following that fever, it is 
reasonable to assume that the uveitis from the 
Dengue fever caused a subtle change in the 
macular areas of both eyes.  Since uveitis is 
an immunologic event often precipitated by a 
viral illness like Dengue fever, it can 
spontaneously recur at any time.  The sequela 
of cystoid edema of the right macula and 
preretinal membrane formation with macular 
pucker syndrome is related to the posterior 
uveitis.  

In February 1987 the veteran wrote that he had seen a Dr. 
Dainz, now deceased, for his eyes soon after his discharge.  
He was fitted with glasses and told by Dr. Dainz that his 
eyes were exposed to too much sunlight.  There was nothing 
that would help the distortions changing from day to day.  

In a rating decision in June 1987 the RO denied service 
connection for dengue fever and for loss of eyesight with 
current aphakia of the left eye.  The veteran was notified of 
this decision by letter dated in July 1987 and did not 
initiate an appeal.  

A letter dated in October 1986 was received from H.V. 
Marsell, O.D. who had first examined the veteran in July 
1958.  Clinical findings were that eye health was good and 
accommodation and convergence were adequate.  Both eyes were 
myopic with astigmatism and corrected vision bilaterally was 
20/20.  The next examination was in May 1979 and a slight 
change in myopia and astigmatism with the need of an addition 
for reading was noted.  A reason could not be determined for 
the slight reduction in acuity of the left eye.  All aspects 
appeared normal and healthy.  There were no further visits.

Dr. Charlton provided additional information in February 
1990.  It was noted that in September 1987 the veteran had 
developed a cataract in the right eye which had previously 
been operated on by Dr. Brinton for a vitrectomy and membrane 
peeling to remove the inflammatory membrane of the retina 
associated with dengue fever and uveitis.  The veteran had an 
extracapsular cataract extraction with intraocular lens 
implant in September 1987.  There has been some distortion in 
the right eye due to the retinal inflammatory condition.  He 
also had a laser capsulotomy in the right eye.  In May 1989 
the visual acuity in the left eye had decreased to a 20/50 
range which was thought to be due to the retinal membrane 
formation associated with the dengue fever.  Dr. Brinton re-
evaluated and recommended a vitrectomy of the left eye with 
membrane peelings which was performed in January 1990.  

A lay statement was received from G.W. who recalled that the 
veteran was sick due to dengue fever on a return flight from 
Siapan.  Later they were on the same crew on the same 
aircraft and the veteran again had eye trouble and did not 
pass a flight physical.  After securing good dark glasses, 
the veteran was again able to fly and took all the flights he 
could get. 

The veteran submitted photocopies of pages from two medical 
treatises, System of Ophthalmology and Clinical Neuro-
Ophthalmology, regarding diseases of the eye, specifically 
related to dengue fever.  Both selections refer to an article 
by W.D. Gill.  The one text is as follows:   "The ocular 
symptomatology is prominent and has been described by Gill.  
He listed the presence of:  (1) photophobia, retrobulbar 
pain, conjunctival congestion, and retinal vascular 
engorgement; (2) persistent sensitivity to light; and (3) 
postdengue accommodative weakness which subsides in 2 or 3 
weeks."   

The veteran was afforded a VA Compensation and Pension (C&P) 
examination in June 1990.  The impression was bilateral 
aphakia with presence of intraocular lenses and diffuse post 
segment chorea and retinal degeneration.  The examiner 
commented:  "In view of fact that veteran had 20/20 
uncorrected vision at time of discharge the sequela of 
retinal and choroidal degeneration is very unlikely to be 
related to Dengue fever.  Cataracts and retinal disease are 
probably age related not specific."

After review of the above evidence, the RO continued the 
denial of service connection for dengue fever and for an eye 
disorder secondary to dengue fever.  The RO determined that 
the evidence submitted was not sufficient to establish that 
the veteran had a chronic disability in service or suffered 
from any residuals of the claimed disorder.  Service 
connection was denied for an eye disorder secondary to dengue 
fever as the VA examiner stated it was unlikely that there 
was a relationship due to the veteran's uncorrected vision 
being 20/20 at discharge from service and also was 20/20 
approximately 13 years after service.  The veteran was 
notified of the denial in September 1990 and did not initiate 
an appeal.

In September 1999, the veteran sought to re-open his claim 
contending that it had not been properly rated because part 
of his records were destroyed in the 1973 fire at the 
National Personnel Records Center.  The veteran contended 
that as he had furnished letters and affidavits that prove 
what he claimed, he felt that he was entitled to just 
compensation.  He claimed dengue fever and an eye condition 
resulting from dengue fever.  In September 1999, the veteran 
was notified of the prior denial for these claims and 
informed of the type of evidence needed to re-open his claim.

Evidence received since the last denial includes a letter 
from Dr. Charlton written on September 29, 1999.  He wrote: 
"[The veteran] acquired Dengue Fever in the Pacific Islands 
during World War II in June of 1944.  He gives symptoms 
associated with an uveitis at that time and it is my opinion 
that the most likely cause for the chronic uveitis in each 
eye is due to the Dengue Fever."

The veteran was afforded a VA eye examination in December 
1999.  Clinical findings were provided.  The impression was 
status post cataract extraction with YAG capsulotomy on both 
sides, cornea verticellata consistent with the amiodarone 
use, and old retinal scar in the periphery of the left eye 
with signs of an old epiretinal membrane on the left.  The 
examiner wrote as follows:

The [veteran] does not show any signs of 
present inflammation.  Although studies have 
shown that dengue fever can indeed cause eye 
problems, most of the problems associated with 
dengue fever are in the anterior part of the 
eye.  The [veteran] has cataracts which are 
most likely associated with his age since he 
did not develop the cataracts until 40 years or 
more after his dengue fever.  The [veteran] had 
20/20 vision when he left the service and it is 
doubtful whether the dengue fever caused the 
posterior pole problems as well.  Epiretinal 
membranes are a well known consequence 
following cataract surgery in some patients and 
again, because of the latent development of 
these problems it is doubtful whether they are 
associated with his past history of dengue 
fever.  

The RO determined that the statement from Dr. Charlton dated 
September 29, 1999, was new and material evidence sufficient 
to re-open the claim.  In a rating decision in December 1999, 
the RO denied service connection for dengue fever and for an 
eye disorder, to include cataract removal and notified the 
veteran of the denial.  The veteran disagreed with the 
decision and initiated an appeal.  

Paul L. Zimmerman, M.D. wrote on March 11, 2000, to Dr. 
Charlton regarding his referral of the veteran.  Dr. 
Zimmerman noted the veteran's past medical history was 
remarkable for having had dengue fever when he was overseas 
in World War II.  "Shortly after that time, he began to have 
difficulty with his eyes which has eventuated in epiretinal 
membranes in both eyes, which have been treated with 
vitrectomy and membrane peels, cataracts which have been 
removed, and generally suboptimal best corrected vision.  He 
also has had some significant whorl dystrophy in both eyes 
secondary to medications in the past.  [The veteran] 
indicates that at the time he had dengue fever, he did have 
some pain and photophobia.

Clinical findings were provided.  Dr. Zimmerman also wrote:

[The veteran] has no active uveitis.  He does 
have minimal epiretinal membrane recurrence 
after his membrane peels in both eyes.  He is 
pseudophakic and has whorl dystrophy and a 
retinal scar.  He has a history which he 
relates of dengue fever.  You have outlined the 
early literature regarding dengue fever quite 
well.  I did not find anything significant 
further, and discussed [the veteran] with a 
couple of my uveitis colleagues, who had not 
heard of or seen other troubles described 
related to dengue fever.  There are no long-
term follow up of patients with eye findings 
related to dengue fever, so it is impossible to 
tell whether this had any effect on [the 
veteran's] long-term vision.

Dr. Zimmerman wrote again on March 24, 2000 noting that his 
letter written about two weeks earlier had indicated that 
there was not any evidence that the veteran's eye troubles 
had been caused by Dengue fever which the veteran had in 
service in the Pacific campaign.  He noted that this was 
certainly accurate.  Dr. Zimmerman then wrote that "though 
there is no evidence that any of the difficulties was caused 
by Dengue fever, there was also no evidence that the problems 
were not caused by Dengue fever."  Dr. Zimmerman indicated 
that as he had previously written, "the ophthalmic 
manifestations of Dengue fever are sparsely reported and 
certainly, the troubles which [the veteran] has had could be 
attributed to previous inflammation, optic nerve inflammation 
or uveitis."

The veteran contends that dengue fever should be service 
connected because he contracted it in the military.  He 
further contends that his eye conditions are a result of 
dengue fever. 

In January 2001, the appellant wrote to the Board with a copy 
of a letter dated in September 1991 from the National 
Personnel Records Center (NPRC).  NPRC was replying to an 
inquiry from the appellant and had been unable to locate the 
record need to answer his inquiry.  NPRC noted that if the 
record were there on July 12, 1973, it would have been in the 
area that suffered the most damage in the fire on that date 
and may have been destroyed.  The appellant wrote that after 
receipt of the letter from NPRC, he told VA that his records 
were in the fire, however, after a few days the RO informed 
him that his records were there and he could review them.  
His review showed that the records from the time he left the 
U.S. until he returned were missing and these were the very 
records he needed.  He was concerned about this and wanted 
the Board to be aware of the situation.  The appellant 
further noted that he had first applied for help for his eyes 
because of the problems he has had due to the dengue fever 
which he contracted overseas.  

Legal Criteria

Newly enacted legislation now provides as follows:

(a) Except as otherwise provided by law, 
a claimant has the responsibility to 
present and support a claim for benefits 
under laws administered by the Secretary.

(b) The Secretary shall consider all 
information and lay and medical evidence 
of record in a case before the Secretary 
with respect to benefits under laws 
administered by the Secretary.  When 
there is an approximate balance of 
positive and negative evidence regarding 
any issue material to the determination 
of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).
 
In addition, 5103A (f) provides:

Nothing in this section shall be 
construed to require the Secretary to 
reopen a claim that has been disallowed 
except when new and material evidence is 
presented or secured, as described in 
section 5108 of this title.

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification in accordance 
with 38 U.S.C.A. § 5104. (West 1991).  If no notice of 
disagreement is filed within the prescribed period, the 
action or determination shall become final and the claim will 
not thereafter be reopened or allowed, except as otherwise 
provided by regulation.  38 U.S.C.A. § 7105(c);  38 C.F.R. 
§ 20.1103.  If a claim of entitlement to service connection 
has been previously denied and that decision became final, 
the claim can be reopened and reconsidered only if new and 
material evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).  

In order to reopen a claim by providing new and material 
evidence, the appellant must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curiam).  However, lay assertions of medical causation cannot 
serve as the predicate to reopen a claim under § 5108.  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1993).  In addition, 
all of the evidence received since the last final 
disallowance shall be considered in making the determination.  
See Evans v. Brown, 9 Vet. App. 273, 283 (1996).  

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  

New evidence is evidence, which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).

Where there is a chronic disease shown as such in service, or 
within any applicable presumptive period under 38 C.F.R. § 
3.307, so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. § 
3.303(b). To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran. 38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 
3.102, 4.3 (2000).

Analysis

In reaching its decision the Board has considered the 
Veterans Claims Assistance Act of 2000.  In this case, the 
Board finds that the veteran is not prejudiced by its 
consideration of his claim pursuant to this new legislation 
insofar as VA has already met all obligations to the veteran 
under this new legislation.  The veteran has had VA eye 
examinations and the veteran has been offered the opportunity 
to submit evidence and argument on the merits of the issues 
on appeal, and has done so.  The veteran has also been 
advised of the evidence needed to support his claim.  
Further, the veteran has obtained representation and his 
representative has prepared argument on his behalf.  In view 
of the foregoing, the Board finds that the veteran will not 
be prejudiced by its actions and that a remand for 
adjudication by the RO would only serve to further delay 
resolution of the veteran's claim.

After the RO had certified the appeal to the Board, a letter 
was received at the Board in January 2001 from the appellant 
with a copy of a September 1991 reply from the National 
Personnel Records Center.  VA regulations provide that 
pertinent evidence received by the Board must be referred to 
the RO for review and preparation of a supplemental statement 
of the case unless this procedural right is waived by the 
appellant.  See 38 C.F.R. § 20.1304 (2000).  The appellant in 
the present case did not waive RO consideration of the 
additional material.  The Board has determined after a review 
of the evidence submitted that a remand of the issue on 
appeal is not required to comply with 38 C.F.R. § 20.1304(c) 
as the evidence submitted is duplicative of evidence 
previously of record.  The statements by the appellant 
primarily reiterate contentions previously stated.  Thus, the 
additional material is not pertinent and the case need not be 
remanded to the RO for review and preparation of a 
supplemental statement of the case.

The veteran contends that a portion of his service medical 
records are missing and NPRC noted that service medical 
records were not available and that if the record had been 
there on July 12, 1973, it would have been in the area that 
suffered the most damage in the fire on that date and may 
have been destroyed.  Our review finds that although all the 
service medical records may not be in the claim file, as 
contended by the veteran, there are some service medical 
records including the report of medical examination at 
discharge.  Furthermore, the Court's caselaw does not 
establish a heightened "benefit of the doubt," only a 
heightened duty of the Board to consider the applicability of 
the benefit of the doubt, to assist the claimant in 
developing the claim, and to explain its decision when the 
veteran's medical records have been destroyed.  See Ussery v. 
Brown, 8 Vet. App. 64 (1995).  "The caselaw does not lower 
the legal standard for proving a claim for service connection 
but rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the appellant."  Russo v. Brown, 9 Vet. App. 
46, 51 (1996).

The last final denial in this case was in August 1990, when 
the RO denied service connection for dengue fever and an eye 
disorder claimed as a residual of dengue fever.  The veteran 
was provided notice of the decision and his appellate rights.  
He did not file a notice of disagreement.  Therefore, the 
August 1990 rating decision became final.  38 U.S.C.A. § 7105 
(West 1991 & Supp. 1997).  The claim will be reopened if new 
and material evidence is submitted.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  In December 1999, the RO reopened and 
denied the veteran's claim for entitlement to service 
connection for dengue fever and an eye disorder to include 
history of cataract removal.  The veteran's claim was 
subsequently sent to the Board for review.  The fact that the 
RO may have considered the claim on the merits is not binding 
on the Board's determination of the question of whether new 
and material evidence has been submitted.  The Board must 
make its own determination as to whether new and material 
evidence has been presented before it can reopen a claim and 
readjudicate service connection or other issues going to the 
merits.  Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd., 83 
F.3d 1380 (Fed. Cir. 1996).  

The Court has also clarified that, with respect to the issue 
of materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273, 284, (1996) (citing Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 
(Fed. Cir. 1996) (table)).  Rather, it is each of the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Evans, at 284.  The Court also held 
that in order to reopen a previously and finally disallowed 
claim there must be new and material evidence submitted 
"since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits."  Evans v. Brown at 284.

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156.

The Board notes that the record reflects final denials of the 
veteran's claim in June 1987 and in August 1990.  Since the 
last final denial on any basis was that of the August 1990 
rating decision, the Board will consider whether new and 
material evidence has been submitted since that action.  See 
Evans v. Brown, 9 Vet. App. 273 (1996) (new and material 
evidence must be submitted since the time that the claim was 
finally disallowed on any basis).

The veteran contends that he incurred dengue fever during 
military service and that his eye disorder is a residual of 
dengue fever.  He contends that service connection should be 
granted for dengue fever because he had it in service.  
Although the veteran is competent to testify as to his in-
service experiences and symptoms, where the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  In addition, a claim 
for service-connection for a disability must be accompanied 
by evidence which establishes that the claimant currently has 
the claimed disability.  Absent proof of a present disability 
there can be no valid claim.  See, e.g., Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

The basis for the August 1990 denial, the last final denial 
in this case, was that the evidence did not show that the 
veteran had a chronic disability in service or suffered from 
any residuals of the claimed disorder.  Service connection 
was denied for an eye disorder secondary to dengue fever as 
the VA examiner stated it was unlikely that there was a 
relationship due to the veteran's uncorrected vision being 
20/20 at discharge from service and also was 20/20 
approximately 13 years after service.  Since that time, 
additional evidence has been added to the record in 
conjunction with the veteran's attempt to reopen his claim.

The additional evidence includes a September 1999 statement 
by the veteran, a September 1999 letter from Dr. Charlton, 
the December 1999 report of a VA C&P eye examination, two 
letters written in March 2000 from Dr. Zimmerman, and a 
January 2001 letter from the veteran.

In the veteran's additional statement and letter in support 
of his claim, he offers an account of having incurred dengue 
fever during his period of service.  The Board notes that as 
mere reiterations of previous contentions on which his prior 
claim was based, the veteran's statements are not new within 
the meaning of 38 C.F.R. § 3.156.  In addition, although the 
veteran is competent to report his alleged in-service 
symptoms, as well as any continuation of such symptoms after 
service, the record does not reflect that he possesses a 
recognized degree of medical knowledge that would render him 
competent to offer opinions as to medical diagnosis or 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

The September 1999 statement from Dr. Charlton notes that the 
veteran acquired dengue fever during service and reported 
symptoms associated with an uveitis at that time.  It was his 
opinion that the "most likely cause" of bilateral chronic 
uveitis was due to the dengue fever.  The statement as to 
etiology is repetitious of Dr. Charlton's December 1986 
letter in which he provided an opinion as to etiology of the 
veteran's bilateral eye disorder and related it to the 
uveitis caused by dengue fever.  Thus, this opinion is not 
new evidence.  In addition, the statements made to physicians 
concerning the onset of the claimed disability are mere 
recitations of the appellant's account previously made and 
considered.  Thus, this record is not new evidence.  See Cox 
v. Brown, 5 Vet. App. 95 (1993).

The December 1999 report of a VA C&P eye examination had 
diagnoses of status post cataract extraction with YAG 
capsulotomy on both sides, cornea verticellata consistent 
with amiodarone use and old retinal scar in the periphery of 
the left eye with signs of an old epiretinal membrane on the 
left.  There was no sign of inflammation.  The examiner noted 
that the veteran had 20/20 vision when he left the service.  
The examiner concluded that because of the latent development 
of the veteran's eye problems, it was doubtful whether they 
are associated with his past history of dengue fever.  As 
this evidence does not tend to prove or support the veteran's 
claim, it is not probative and, therefore, not new and 
material evidence sufficient to reopen the claim. 

Copies of two letters written by Dr. Zimmerman to Dr. 
Charlton in March after evaluation of the veteran are in the 
claims file.  Dr. Zimmerman noted the veteran's history of 
having dengue fever in service, having eye symptoms at that 
time, and having difficulty with his eyes shortly after that 
time.  The statement concerning the onset of the claimed 
disability is a mere recitation of the appellant's account 
previously made and considered.  See Cox v. Brown, 5 Vet. 
App. 95 (1993).  Dr. Zimmerman noted that there was no active 
uveitis.  Dr. Zimmerman commented that the early literature 
regarding dengue fever had been well outlined by Dr. Charlton 
and he had not found anything significant further.  He had 
discussed the veteran's case with his uveitis colleagues who 
had not heard of or seen other troubles described related to 
dengue fever.  Also there were no long-term follow-up studies 
on patients with eye findings related to dengue fever.  He 
concluded that it was impossible to tell whether dengue fever 
had any effect on the veteran's long-term vision.  

Approximately two weeks later, Dr. Zimmerman wrote that, as 
he had previously written, it was certainly accurate that 
there was not any evidence that the veteran's eye troubles 
had been caused by dengue fever which the veteran had in 
service in the Pacific campaign.  Dr. Zimmerman then wrote 
that there was no evidence that the problems were not caused 
by dengue fever.  Dr. Zimmerman further wrote that there were 
sparse reports of ophthalmic manifestations of dengue fever 
and the veteran's eye troubles could be attributed to 
previous inflammation, optic nerve inflammation or uveitis. 

When his etiological opinion is viewed in its full context, 
these statements of Dr. Zimmerman are not material.  His 
statements are not consistent.  Dr. Zimmerman first wrote 
that it was impossible to tell whether dengue fever had any 
effect on the veteran's long-term vision.  Second, he then 
wrote that though there is no evidence that any of the 
veteran's eye difficulties were caused by dengue fever, there 
was also no evidence that the problems were not caused by 
dengue fever.  However, ignorance of whether there is or is 
not a relationship does not establish a positive fact nor 
does it establish equipoise.  Third, Dr. Zimmerman opines 
that the veteran's eye troubles "could be" attributed to 
previous inflammation, optic nerve inflammation or uveitis; 
however, the record is not clear that the veteran suffered 
these symptoms during service or as a result of dengue fever.  
The Board is fully aware that there need not be an 
unequivocal opinion in support of the claim. However, the 
Board considers Dr. Zimmerman's language too speculative and 
expresses inconclusiveness in his opinion on etiology.  See, 
Alemany v. Brown, 9 Vet. App. 518 (1996); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992); Lee v. Brown, 10 Vet. 
App. 336 (1997).  Dr. Zimmerman's statement does not 
constitute "material" evidence because it is couched in 
terms of possibilities and based only on remote history 
reported by the veteran; it does not tend to show that the 
veteran has residuals of dengue fever contracted in service 
or that his current eye disorders are due to dengue fever in 
service.

The Board finds that there is no new evidence to be 
considered by itself or in connection with evidence 
previously assembled that is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Accordingly, the Board finds that new and material evidence 
sufficient to reopen a claim of entitlement for service 
connection for dengue fever and residuals of dengue fever to 
include a bilateral eye disorder with history of cataract 
removal has not been received.

The Board here recognizes that the Court, in Graves v. Brown, 
9 Vet. App. 172 (1996), extended the 38 U.S.C.A. § 5103(a) 
(West 1991) duty to advise the claimant of evidence needed to 
complete his application, as discussed in Robinette v. Brown, 
8 Vet. App. 69 (1995), to applications to reopen a claim 
through the presentation of new and material evidence.  In 
this instance, VA has fulfilled such duty in the September 
1999 letter to the veteran and the April 2000 statement of 
the case informing the veteran of the laws and regulations 
pertinent to new and material evidence cases, and advising 
him of the evidence to submit.  The veteran has neither 
submitted nor identified evidence sufficient to warrant 
reopening the claim.  No additional evidence pertinent to the 
instant appeal has been identified or obtained.


ORDER

New and material evidence not having been submitted, the 
appeal to reopen the veteran's claims of entitlement to 
service connection for dengue fever and residuals of dengue 
fever to include a bilateral eye disorder with history of 
cataract removal is denied.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

 

